OFFICE OF THE A?TORNEY     GENERAL   OF TEXAS
                         AUSTIN




Eonorable Paul T. Rolt
COUJItyAttOrnOy, TXaYi8 htAty
AWtA.n, Toxar
Dear SIX,
                        Rer wbrthar




           *an the ballot voted on fur 27, 1940, tha
     name of the only oandlbntowho f1led his appli-
     cation with the County Chairman and paid tlr,
     asaasement lerlwl by the Csuaty &XeeutiYe Corm-
     mittee appeared on the ballot.   Ahie Qandidate
     failed to reoelre a majority of all the voter,
     cast. There were a lumber of write-kll06Ml~tO8
    Hon. Paul T. Bolt, page 2.


         for the ortioe and the qwstim   is now whether
         the write-In candidat who received the highest
         number of wrrit~4.nvote8 ia entitled to hme hirs
,        name printed 60 the offiofal ballot for the pri-
         mary sleetion to be helb oa .&gust ZB, 19&O, en&
         T reapeotrullpreq~st   a rulinCJrxorayau es to
         whether the h:&ast wrlta-la omdidete is en-
         titled to have his name printed on the official
         ballet for the run-off primary to ba held on
         August $24,1940."
              It is clear iron the raats sat out in your lettar
    quoted abwa that it will be neoaseary to have e sewnd pri-
    zmry aleotlon to select tha d5macrstianonine for the offioe
    in pueution, ainoe (1) the Txsri5 County Xxeoutire CorPmlttee
    hamapr~i;tiBby proper resolution,' as sontamplatedby ~rtlole
                    that noalnatioa5 for oounty ad preelnat of-
    fios;r ihail 2 by a nmjorit vote, and (2) no oendidatefor
    this offloe received a majorIty of the votes aast at the
    iirst prbary.
              :srtic1a3ll3, ad06a   ClVil statutw or Texas, 19e5,
    provides In psrt:
             -my porwn desiring     hla wmo to appear on
        the offislcl ballot for take@umml        prirpruy,
        as a candid&e for the noaination¶hx       say off106
        to be filled by the qUali,f&bd voter@ of a ceoupty
        or a portion tharaof, or for wwt$        chair,
        shall tile with the adunty ohaimaa of the Bounty of
        his rasidenoa,not later than fiaturaaybefore the
        third norday in June proo5ddling    suoh primary, a
        writtan request for bL nacm to be priated on suah
        ofrZaia1 ballot . . .*
               It is to be mtea that thio pxuvi5lon applies speoi-
    floelly to the *general prlnary*, -6 thrrefare is not Qon-
    txolling as to the naams vdiichnit&rb6 p~lRtQ4d08 the ballot
    for the stoand prlmery, partieolarlywhen one QT bath of tha
    oandldaterreoelt$.~ the hi&hoot aumber of ‘Iota0 at the riret
    plrimarywore wxlte4n oandldate8whoa38MMS were not wintell
    on the ballot  for the general @r iti8t primary.
             irtiale 1?&06, R. C. bl., pxorldrs that the County
    exeoutive conmlttee shall estimte the aost of holding the
                                                                774



mm. Paul T. Rolt, page 3.


primary eleotiona aad *shall apportion auoh aoat among the
ya;at;; oaudidatee for noralnatlon for oounty and pPeO$AOt
           ,* to bb paid by thspa *on ar before the Saturday
before l$ fourth xonday 13 June. . .'.
              Artlola 3116, Ii.c. S*, prorldes In part:
          -l?operoon*s naae 8hall be plaaed on the
     ballot or a dietriot, wuntp, or prsolwt offloe
     who has not pald to the wunty exeeutire  oummlt-
     tee the aw#unt or the ertla*tad axpeum of hold-
     ing rruohprimary apportionedto him by tba county
     executive oomaittaaa8 hareiabeloreprovId0d.w
          The question presented ln mur rrqueat rerrolree
ftseli to a aou6truotlonof the la& lbwe quoted statute
i. 8. whether a oandldate who would othwwlos   be pallfl~
to harm hI# name printed on the ballot Sor the rewnd primary
by rea80n of hating reoelred one of the two highrrt aumbarof
totea In the flrrt primry ir disqualified by reason of the
faot that he did not pay hla proportionat   ehare of the prl-
mary expenses *on or before tha Saturday~beiorathe fourth
&mvlay in June*.
           It la rlgnifloantto not6 that all al the above
quoted provision8ot our present elostion atatutm found thalr
crt8tutory o&In in but slightly airr0rm romaIn the ao-
wiled Terra11 014atloa law being 2mu10 Bill $0. 8, ChoptOr
ll, heto of the pir6t Called Sfm~$on af the ZOth Legislatura,
1905, pase de0 et 8eq. The first lcmteBoe 0r the pramat RT-
tlole 3116 aboir quoted was originally enaottedas the undei-
ooorad portion of the followhg  ~uatatlon tma 88otlon 111 of
the Terrell Eleotion Law, in the form and contort a8 foll0~8r
                whloh subooamitteeshall mast ob the
    *eooni*&Gay In July and m&b U tha 0fflOlal
    ballot for sues GmiG    FRybLfiYPII.
                                       auoh oounty,
    In aooordanoswith the asrtlficrates of the state
    and dietriot ohairaau,and the request filed with
    the county chairman, and plaalng the mme of
    candidates for nminatlon ror State, dlatrlet,
    oounty and preolmt oifloes thereon in the ordor
    detsralnedby tha Bounty exaautive aomnItta@ a8
    herein provided; provided that the napB of DO
Eon. Paul T. Iiolt,page 4.




          Sprolal nde should be glven‘to the faot that the
word %hereon* relntu bask to *amh ettnernl rimup.      It
18 apparent,therrrore, that article 31lS as lp
                                             t now appmm
in our 8tatutso, orlginn&ly retured only to the genernl
primary and not to the 66~0~4 or rueoff primary.
          Did mb8equsnt 1e$lelatiuree and oodliien b 1m$
~titutlng for the ward *thweorP aa wed in seotlon s
the Terrell.SlrotiorrLaw the word *ballot?, thereby intoad
to change fho meaning oi the statute so that it Rboialdrefer
to both the g~nrral and the roeon primary, whersna in it8
orl&ml   enn0tm~nt it xofsrred only to the gonull prlmnrpv
we think not,
           It 16 llkewlae important to 4eterml.n.  whether tb6
phraee lher&ibaforo rovlded " contained in both the abwo
quoted pro~i*lon of tfi* lmdl    xcleotionLaw and in Art.
3116, wpra, rolntor to thb peysmt of the pmpertionata psrt
of thb @nary oxpaiuw by the ccandldate    ae provldbd   by Arti-
ole 3108, or whether it relate8 *n;ls to the prooediogphrase
in the dnme rantmoe %qqtortlonedto hlw. The latter eon-
struotlonwas adoptd In a oaretully roarone opinion by
asslrttant Attorfay drnarnl B. M. Rowlazid,addrem      to t?r.
W, R. &IoClellanddate4 July S, 1910. iftaX quotlmg thlrr
ldentlanl provldon from 8eotlon ill of the T8rr.11 tiOOtion
Law, the opinion roeUs8
           *we tb%nk ths phrare *aa hereinbeforspro-
     vided* has the word 'apportdomd', for its ante-
     oedaat, and not ths word 'paid', an4 -bat the
     r0n0wing   rub4 hid down Fo a xm15* southsrlana
     on statutory Construction,sso. 4i?oapplies,
     qlelatiYe aad qUd.ffyfngWOrdSaLldphI%SeS,
     gram!r@Itiatiy  slidlegtily where n0 OOntrary in-
     tention appears, refer soisly to the last ante-
Eon. Paul T. Bolt, pbge S


          sy thib reierenoe to the statutory hibtarg of
krtfale 3116 ana an bnalysi.5of Its grmunatloal8truatur5,
we reaoh the bonolubionthet thlb Artlole my not properly
bb construedso ad to preeludb   a abnaldatb who hbo r808ite4
the ropuisite number of vote5 In the flrbt prlxary from he+-
lng hi5 name placed upon thb ballot In the meaond prl.muy by
retmon oi the faot that he failed to pag his propOrtionat
share of the primary bxpmse8   on or before thb SaturQby bb-
fore the rourth Mondey in June a5 rbqulrsd by Art1018 3108,
R. c. s., 55 a prerbqulbitbto km.rohis nbsb printed on the
ballot for the firbt primary.
          The oonoluelonarrived at by the foregoingaably-
sib or the Statute lf~even nwrb forolbly rwtainbd by a bbn-
SldbratlO~of the gabral    pur osea md publio p0110y Fatbnded
to be efleotuated        by our
tollow5ngauthoritlea. The
tiona la to carry out the theory of Yea
or the RI11 or Right5 of thb Tbxbb Cenbtltutionwhlbh prwla8bI
            *ill politl&l power fs inherent In the pee-
       ple, and all free gorsmmbntb are rounded WA their
       mitharlty,end imitut84 ror their bbnbft.    . ,*
              Thb        of our general and primary 5~50tion
                    purpose                                     law5
18 t0 g&IEUWitbb 5Ud    oteot the bxbroisb   of the rreb bh~iob   0r
the peoplb in the 58reotion of the orfleials     to gwbrn them.
              our blbotf.on   btatutbswe nubt bvbr bbbr in mind
                     pu aee and seek to birbotuate  it rather than
reetrlet     and trbiunb'p It by bomt.rubtion. AS stated by Chief
Jubtioe zhillips in Qilame ~5. wapleb, et al., 106       Tbx.   167,
p. 173,
            *It is the undoubted rtgbt OS a polltlcal
       prtrtpto aLakehomlnatlons for the blbotire oiti-
       obrb of the people. The Leglblbturehas thb
       authorityto prbboribe rbbbonbblb purthodbto be


       tute 89 arbitrary interferenobwlth the liberty
       of the peoprs to fr6ely awoolats thembblvbbiOS
       the purpose OS exprbsel~ auoh ohoioe for their
       elective ofrlcea as they ml.ghtbbleot and for
       reasxs they might be8 fit."
Hon. Paul T. Halt, page 6


          Thst Votes oaat tbr a oan4Idatb by writing In his
atMi55r8 Of equal di.gXiitywith tb085 for a a~4Idate whose
name was printed on the ballot at a general  primery or gen-
oral 6leotIon oannot be dOUbtb6 alnob the aaaiiia0n0s ths
ODBw Of DXLCL@~I  ~8. JO       xarkena Ct. Clr. ~pp. lS34),
76 9. a. (Cd) era and c        help~6. MODbrmrOtt,(El Pbao
ct. Clv. &p. lsd]    277 s. w. 21.8,Wit or error PbfWbd.

             In &XUM@Sl VS. JOnbS the agreed 8tatabIlt                      of faOt8
btatbd    In part:
             Wrb.  i3opH. Dunnagan did not oolpply  with
        any of the provieions of the prirmary8leotIon
        law requIrea or can4Idste6In said rlmary blbo-
        tiOn 15W t0 enable them to h5vb the zlr smmba print-
        56 on the offlolil ballot as oanaiaateeand aid
        sot pay eny portion of the bXp5IlObS 0r hold-
        said eleot10n,*
Isowwbr, the omrt held that m6. Dunn~bn, hacring rbaoivbd
a majority of the valid rotee oaet at tho general prlmbry by
write-ln wae duly noiubated.
             In    C~harp       VS.    fbODblWIOtt,   thb    UMUOlbS8iP;L      @Uibi-
dart5 for thb GlffiOb Of OOuOtyand di.rrtri%t alerk io the &mb-
oratlo primary, reomlvo4 a mejorlty or the voter by write-in
In the pumral ele0tIon. II% dbblarIngthe validity      of the
4lbOtiOIl Of the Wdtb-iZl Q8i5did8tb bt the sbiVJr& b~bbtiOJl,
tkb  5oUPt Statbdr
             *It    aannot   be eaia    that     bbaeurb~a    oanbi-
        ante's name 414 not a pear on the orrlolal        ballot
        that tO5r5fmb he e0 uf d not bb~lb&d.ly5lOf3tb6,
        If he was QtherewIseaot InelI.igiIble     to hold~ths
        offiG    to whloh ho abpired, for to 50 hold wuld
        be, in effect to sa;gthat 8 oltlzea of ttirrrrtatb
        I&O &5&11P5d to off;05 BWt   bithOP   help pa t;hti
        6XpbllbbS Of SOW pS%'t+ywi5S3'y alp lQWt, wi
        thirty t&ye bftbr QrlbUWy 5lbOtiQn      da    abiitu
        t,ethe Secretary of State bli appliaa J’ On sfgsbd
        by the required p4reent6&5   Of Qualified     Votba    in
        hI8 4l5trlOtwfiOh5~b   not pbrtlblpbtbdin any party
        primary.*
Bon. z'aulT. Rolt, paE4 7


          While writs-in vote6 for oandldateeat the general
or first primary election are valid a8 deolared by the oourt
In Cunningha vs. Xc54rmott an& Lmnoagah ~6. Jones, supra,
suoh is not true of the run-off primry. The San Ahtonio
Court of Civil ;,ppealsin Gunni~heQ against s+een, 96 3. #.
(Cl) 793 nt p. 800, dealared:
             "Before a person is entitled to be voted for
      for an offiae in the run-ofi prFnary, he au6t
      hova been one of the two high candidatsa at the
      first primary, Ii thi6 W4l.4not tnt4, it i6 very
      likely that neither aandidat.6 woukl reosfve a
      mlority.    If voters wera left tree to *Tit4 in
      the name of any person they might choose in the
      run-ofi primary, there could vsry 4a6ily, and
      probably would, not be a majority for any oandl-
      dats in the a4conQ prtiary, and thus the requlre-
      ments of the law that before a oandldate oau be-
      come a party noml1144he murt have reoeived a
      majority of the vot46, rould prevent the party
      rr05 maklnc:a nomination.4
          The ml66 laid down by the forsgoing 4ourt deoisions
are in aaoordanoewith the former opinions of this depsrlment
on the subjeot.
          In a lstter opinion datea august 19, 1932, addrsseed
to Mr. holy TinCel, wvitt6n by iiaslstant Attorney General
Qeynor ~ehdall, a >earfng at p. 860 of Vol. 337 of the kttor-
nay (;eneral*sLetees Opinions, it wa6 stated;
           “.   . Siuce there is no etatutory prohibi-
                    l

      tion expressly inhibiting the pra4tio4,a votsr
      in the geubral primary playsoratoh the narmbor
      names of candidates appear@ on the,OtfiGial
      ballot for.such prlrmry, an3 may write in the
      name of ahother p4raon, an8 that rush ballot must
      be counted %ILr6tUrns mad4 ShOwixlgthe vote6 Oa6t
      for all candidates includiu& those whose na648
      ware written in by th6 votara.
           *Such 16 not the prlneiple OS the run-off
      prizary. 5Qxe the purpo.64 of euC& el40tfon iS
      to prevent the makiq~ of a mlnoritg no&nation
      there must bo a llxaitationupon the choice Of a
      voter or else ths process oi voting,in the run-
       off primary would be an smpty essture, md the
       result of tho second eleot~on z&ht easlly be
       preotioally the ,66mo46 that of the first prl-
       mary and the promos might be carried to infinity
       without arriving at 4 majority noalnatlon.~
          In letter opinion addreassdto Nonorable m&h L.
.%a11 written by assistant Attorney General tipor x4ndall
on June ZQ, 1934 p. GO, Vol. 367, Attorney ~4neral*11Letter
OplnioM ( ths foilowing qusation wan propounded:
            "It ths voters write in 6 nani5 for oounty
       oomls6lonsr  or other oounty orricial in tha
       July prlnary, who has not fileU his application
       aaaordiw to law nor pai& hi6 lea, shall the
       exeoutlve oOrtmltt66count and aona’idersaid vote?*
In   answer   to thi6 queatlon the opinion declared:
              *xn reply to the above you are advissd that
       this d4pErtm4ZIt  ha6 held BbVe2’6l tiPsa that in
       the first or esneral primary eleotlon it 16 per-
       6li66ibl4for voter6 to writ4 in the !mlpBof a
       parson whoa4 mu44 6045 not ap*ar     On the orrioiai
       ballot em a oandldate for nomination r0r any
       OffiOe,   Md Who ha6 not Pfd My 666468antZlt4   t0
       th4 county 4x4outiv4   4ommittetl."

          % the 6611144fi4Ot i6 0 hiOn WTitten by Hiret k6-
alstant Attorney Cwner6l S4ott 03Pnes to t&r. vi.L. Steed on
iiU&USt3, 1936, p. 978 Or VOL. %f3 Or AttW.I4y &iI14I%l*6
Letter Opinione, whioh mm65  in part ae foUower
                     This d4partaentha6 held that voters
       haa t& iiiht to writ4 the ma4 Or a pamen V&OPO
       mm4 do4e mt'appear on the oifiolal ballot ior
       any given oil144 and that such VQt4 mu6t ba oount-
       sd and rsturn made thereon. xhe departtaaat   ha6
       rurthas held tbut suoh a person ii he lseowed
       enouh votes to retitle his name to be placrsdon
       th4 ballot for a run-off prim&ry, would be 4ntitlEd
       to have his mum print&d on the offiolal ballot
       ror suoh run-off prlmury,’ providsd that 6uoh p4r-
       6on shall have compll%d with the rsqulremmt of
       the statutrs  p6PtEiiiing t0 th4 f$liJQ ot 0%44634
       aooounte   as rsquir4d   by th4   statut4.*
                                                                             780


Bone Pati     T. Rolt, pa&a 9


          WWJ pr4oiso qumationprerr%atetl
                                        by your inquiry ~46
b4f6r4 thl6 boparfment end anmmnd bp 14ttsr oplalan wrltta
by h66i6tmt Attcmmp a6naral R* s . oxey to Honorable c. Burtt
Pottar, Ccunty Attorasy 3411Patiiolo CountJron Juna 23, 1933,
pa 151 Or vol. %z Of tileAthFn%y cILWrCil*iiL%tt4r @hiOn6.
On4 of tka qW6tlon6 pr4santsd In that opinion wad:
          9~8 n460n9 qucrtion iiiwhether if a write
     in OmilidPtO 6hOuL! b6 %i~the ZV.U+Urr,th4 QOEI-
     mitt04 i6 oaclp4114d to &WI& hi6 mm6 an th6
     ballot wli6r4ii6h66 sot ecmpl~#d wlth there-
     QdS%ZO&lt6for the px%fiiaXJ 46 4bbv4 6ientioned
     and WU6 IlOttb660660&'6llf3X'65tit,"
m 6n8wer to this qi;*rtlonth6 opinion r*eUsi
          “la mJpl7 t6 ywr 6wwJdl quootion,tha lem
     pres0r1bur M Jnt a a o lAJa
                               ls64utiv4-6oiIulitte6
                                 ty              6:tall
     not plaoe upoa tk6 ballQt th4 mm4 of 6ny psr6oa
     harlng fi&a his a6144Wk466 Mid Oandfd6to66hOll
     p 6y8u0rh84 6 a 6l8846a68 by 6UOh 04atUBftt%o+
     Th4r4ruz-8,         lr a perurn         hflo%ag hi6 tl6a6 nittcm   in
     oa a ballot %n th4 rir6f prinury,,theabefare it
     4haDld bs soo6pt.6 anb p2444b on:tb6 ballot fer
     the 6664Qd prlnry ole&lon, ta.le‘sIscutire ooma:S-
     t64 WOUU he~4 th4 T&?-k&t0 066466 hti 6UOh i446
     66 th4p 86m t4 b4 l'466OZi6b14ii?t0 496466 RU4h
     fees 88 preaarlbadby tk6 law.*
            %%ih th4 Et4tUt46 r6ii t0 IT&C44Xpl.466&WWtriOa'
ror th6 payznat or roacr bg a orndidatswho64 mm6 4.ppeaa-6     en
WI6 6rri0if3~ b4lLot  ti   ths ftrat  ti.vm in the 606GU4, or rua-
0fr prla*ry, we belic,v4Bh6t it ia within ths pow6r and 4%~
oretion af ~'3x1  4ounty dtm4r8tlo eseuutire etmrStt4~ trog@w-
66tib4 9 reasonablef44 Wbe p6id,by a oaabt8et+ who60 am6
ie ,t;o be printed on the lsecond prizarg bal.lot m& WLQhas
nolipaid armyree p??yrior to the Pirat pr2aary al ~r4sQ~Ib4d by
ArtIdle 3103, RI CI 3. Mr. Ju6tics Eawkiaa Fo B46a4 ta.
%Ep186,     103   Ter,    140,   16’i   3.    ‘8.   101,   a4Uh%a%
Hon. Paul T. Bolt,   page    10



     aoainationswithlu 6ueh party, inoludingrms~~-
     abl8 666466SiWLtts
                     6&&6t fA6yan8 4l.l4andidat.46
     r0r 6Ush nominstloar."
          In ao4ordenatwith th4 ioregolngauthorities,it
is our opinion that under the mot6 eet forth in your latt4r,
ths hlgh66t write-in 04ndlUata i6 entitled to h6*r hi6 na6@
printer3en the ofrioial.ballot ror the run-off prlmaty to
be h6ld 06 A U6t 84, 194C, 6ab that th4 %=4Vir f.kUntrm-
orat gr4Out    ~4 Cosaritt64
             "f;            m6y rquire 6uoh otmdldato ta pay
ruoh romonable   ree a6 they may determlas a4o46sary t6 da-67
hi6 proportioRat46har6 of the exp46646  of aonduotingth4
prhexy 4l4OtiOll6,
                                         mar6 nry   truly
                                      ATTORWKYtR5UXRAl.
                                                     OF TEZ4.3



ATTORNEY GENERAL                               Walter R. Ko4h
                                                    A6615tant




          ATEDAUG           3, 1940

         -*.Pm----
          ATTORXEY GEIWRAI.
                          OF TEXAS




                                                            COMMIREE